internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 2-plr-100986-00 date date x a state dollar_figuren dollar_figureo dear this letter responds to a date ruling_request submitted on behalf of x by x’s authorized representative requesting a ruling that x’s rental income will not constitute passive_investment_income within the meaning of sec_1362 of the internal_revenue_code the information submitted states that x incorporated on date x is currently a c_corporation and proposes to elect to be taxed as an s_corporation x is engaged in the business of owning managing and leasing thirty-two residential multi-unit apartment buildings and houses properties in state thirteen are apartment buildings containing rentable units and are residential rental houses which are being rented or are available for rent x employs six employees in its corporate office and employees in its property management division x’s vice president runs the property management division x also employs a property manager who coordinates and turns over daily maintenance performs market analysis handles resident manager issues and trains employees each apartment has a resident manager who is employed by x the resident managers assist the property manager on diverse matters including but not limited to maintenance rent collection and tenant selection x employs maintenance workers who service appliances repair or replace electrical fixtures repair plumbing and provide gardening services x’s gross rental income for was dollar_figuren and its related expenses excluding depreciation was dollar_figureo properties are not rented under net_lease arrangements x pays all the expenses relating to properties except for utilities water sewer garbage electricity and heating in the case of houses and except for electricity in the case of apartments a as x’s president represents that x provides services and incurs substantial costs in the operation of its rental business sec_1362 of the code provides that except as otherwise provided the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations defines rents as amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 of the regulations provides that rents does not include rents derived in the active trade_or_business of renting property rents are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation based solely on the information submitted and the representations made we conclude that x’s receipts from renting properties are not passive_investment_income under sec_1362 except as specifically set forth above we express no opinion as to the federal tax consequences of the transaction described above under any other provision of the code further we express no opinion concerning the validity of x’s election under sec_1362 to be an s_corporation or x’s qualification to be a small_business_corporation eligible to make an s election this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file a copy of this letter is being sent to x’s authorized representative sincerely yours j thomas hines acting chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for purposes
